Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-21-00498-CV

                   IN THE INTEREST OF R.J.G., R.J.G., D.G.M., Children

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020FLD000020D4
                        Honorable Selina Nava Mireles, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s October 27, 2021 order
of termination is AFFIRMED. It is ORDERED that no costs be assessed against appellant in
relation to this appeal because she is presumed indigent under Texas Family Code section
107.013(e).

       SIGNED April 20, 2022.


                                                  _____________________________
                                                  Beth Watkins, Justice